Citation Nr: 0919627	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for twenty years, prior to 
his retirement in October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
Veteran's claim for service connection for disabilities of 
each knee.  This matter was previously before the Board in 
July 2005, at which time it was remanded for additional 
development of the record.


FINDING OF FACT

The Veteran's bilateral retropatellar pain syndrome was 
diagnosed in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral 
retropatellar pain syndrome was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002  & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  



Service Connection for Knee Disabilities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that service connection is warranted for 
a bilateral knee disability.  After serving on active duty 
for twenty years, the Veteran retired in October 2003.

While the Veteran was still in service, a service separation, 
which also served as the VA compensation examination, was 
conducted in September 2003.  The report reflects that the 
examiner diagnosed suspected retropatellar pain syndrome.  
While pain alone is not a disability, in this case, the 
September 2003 VA examination report reflects that the 
diagnosis of retropatellar pain syndrome was supported by the 
Veteran's report of a long history of bilateral knee pain, 
specific clinical measures of ranges of motion that include 
some limitation of flexion of both knees that was 
additionally limited after repetitions, and other clinical 
findings evidencing the presence of bilateral knee 
disabilities, including positive crepitus and antalgic gait.  
Although the VA examiner qualified the diagnosis as 
"suspected" retropatellar pain syndrome, in the context of 
the specific history and clinical findings, the Board 
resolves reasonable doubt regarding whether this is a 
diagnosis of disability in favor of the Veteran to find that 
it is.  

Because the diagnosis of bilateral retropatellar pain 
syndrome was rendered while the Veteran was still in active 
duty, there is no need for competent medical nexus opinion 
evidence to relate the diagnosed knee disabilities to 
service.  The in-service clinical findings and diagnosis of 
retropatellar pain syndrome of both knees establishes the 
requirement of both currently diagnosed disability that is 
the same as the diagnosed disability in service.  The 
combination of manifestations sufficient to identify the 
disease entity are demonstrated by the history, findings, and 
diagnosis upon observation at the September 2003 VA 
examination conducted during service.  See 38 C.F.R. 
§ 3.303(b).  See also Groves v. Peake, 524 F.3d 1306 
(Fed.Cir.2008) (under 38 C.F.R. § 3.303(b), veteran was 
entitled to a presumption of service connection where the in-
service diagnosis is the same as the post-service diagnosis). 
For these reasons, and resolving reasonable doubt in the  
Veteran's favor, the Board finds that the Veteran's left and 
right retropatellar pain syndrome was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for right retropatellar pain syndrome is 
granted.

Service connection for left retropatellar pain syndrome is 
granted.


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



